DETAILED ACTION
	This office action is in response to the Remarks filed on 12/18/20.  Claims 1-8 are pending.  Applicant perfected foreign priority claim with the translation submitted on 12/18/20.  Therefore, the rejection under Kanamori (US 2018/0231711 A1) in view of Irie et al. (US 2011/0063872 A1) is withdrawn and new ground of rejection is provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (JP-2013057924-A, hereinafter “Kanamori”, machine-translated text is attached for reference) in view of Irie et al. (US 2011/0063872 A1, hereinafter “Irie”).
Claim 1 and 5-6, Kanamori discloses a cirumferentially light-emitting type thermoplastic resin molded body (F) at least comprising a core layer (1)  made from thermoplastic elastomer (Para [0026]); and a first clad layer (2) made from a thermoplastic resin whose refractive index (nclad = 1.35 to 1.45) is smaller than that of the thermoplastic elastomer from which the core layer (ncore = 1.45 to 1.60) is made, wherein a light diffusing agent (titanium dioxide, (Para [0041])) is added to the thermoplastic elastomer from which the core layer is made and the thermoplastic resin from which the first clad layer is made respectively.  Kanamori teaches the core layer is molded using an acrylic resin (Para [0016]) as similarly described in the Specification (p. 14).  The first clad layer is molded using fluororesin as similarly described in the Specification (p. 7).

    PNG
    media_image1.png
    344
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    544
    media_image2.png
    Greyscale

However, Kanamori does not explicitly teach a total light transmittance of the clad layer is defined as less than 70%.
Irie teaches light scattering conditions of three different ranges of light transmittance in the cladding layer.  One of the range is having light transmittance of the clad is less than 70% (Para [0017]).  Irie teaches the adjustment of the light transmittance can be affected by the material of the clad, thickness of the clad, or by addition of other additives such as light 
Claim 7.  Kanamori teaches the a second clad layer which is made from the same resin material as that of the first clad layer and to which the light diffusing agent is not added is formed between the core layer and the first clad layer (“Example 5”, Para [0043]-[0044]).
Claim 4 and 8.  Kanamori in view of Erie teach the invention of claim 7 but do not teach the thickness ratio of the second clad layer to that of the first clad layer ranges from 50% to 150%; a total thickness of the first and second clad layers ranges from 0.15 mm to 0.4 mm; and the proportional ratio by weight of the light diffusing agent added to the resin material from which the first clad layer is made ranges from 0.05% to 1.5%.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to tune the fiber cladding layers thickness and the diffusing agent concentration to tune the fiber flexibility, light emitting performance and adherence property, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Irie as applied to claim 1 above, and further in view of Hatanaka et al. (US 2009/0143560 A1, hereinafter “Hatanaka”).

Hatanaka teaches using bluing agent to remove yellow tinge in the optical element that is caused by the polymer and additive components, particularly the ultraviolet absorber ranging from 0.1 to 3 ppm (Para [0100]).  It would have been obvious to one having ordinary skill in the art to recognize Hatanaka teaching would be modifiable to the light-emitting type thermoplastic fiber of Kanamori in view of Irie.  One would be motivated absorb the yellow tinge from optical element to increase the optical element’s transmittance efficiency.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883